TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-10-00330-CV



                             Texas Lottery Commission, Appellant

                                                  v.

                                      Willis Willis, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-09-004013, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING



                             MEMORANDUM OPINION


PER CURIAM

               The Texas Lottery Commission brought this interlocutory appeal from the trial court’s

denial of its plea to the jurisdiction regarding Willis Willis’s petition to take presuit depositions.

See Tex. R. Civ. P. 202. Willis has since filed suit against persons and entities he named in the

rule 202 petition. See Willis v. Texas Lottery Comm’n, No. D-1-GN-11-001604 (98th Dist. Ct.,

Travis County, Tex. May 27, 2011) (plaintiff’s original petition in case on the merits). The

Commission has filed notice asserting that Willis’s filing of the suit renders moot its appeal in the

proceeding regarding presuit depositions. We dismiss this appeal as moot. Tex. R. App. P. 43.2(f);

see Merrill Lynch Pierce, Fenner & Smith, Inc. v. Hughes, 827 S.W.2d 859, 859 (Tex. 1992).



Before Justices Henson, Rose and Goodwin

Dismissed as Moot

Filed: July 6, 2011